

116 HR 3998 IH: U.S. Women’s National Soccer Team Congressional Gold Medal Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3998IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Beatty (for herself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the United States Women’s Soccer Team in recognition of
			 their extraordinary contributions and commitment to soccer, women’s
			 sports, inclusion, and pay equity.
	
 1.Short titleThis Act may be cited as the U.S. Women’s National Soccer Team Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)The United States Women’s National Soccer Team (USWNT) has represented the United States in women’s soccer internationally since 1985.
 (2)The USWNT has gained international recognition as the most successful Women’s World Cup team, winning four Women’s World Cup titles, beginning with the first Women’s World Cup in 1991. The USWNT has participated in every Women’s World Cup, placing no lower than third place and reaching the final five times.
 (3)The USWNT won the gold medal in the first Olympic women’s soccer tournament in 1996, as well as gold medals in the 2004, 2008, and 2012 Olympic Games.
 (4)The USWNT has consistently been placed at the top of the FIFA Women’s World Rankings and holds the record for the longest period leading the ranking, from March 2008 to December 2014.
 (5)The 2019 USWNT team, coached by Jill Ellis, is composed of goalkeepers Adrianna Franch, Ashlyn Harris, and Alyssa Naeher; defenders Abby Dahlkemper, Tierna Davidson, Crystal Dunn, Ali Krieger, Kelley O’Hara, Becky Sauerbrunn, and Emily Sonnett; midfielders Morgan Brian, Julie Ertz, Lindsey Horan, Rose Lavelle, Allie Long, and Samantha Mewis; and forwards Tobin Heath, Carli Lloyd, Jessica McDonald, Alex Morgan, Christen Press, Mallory Pugh, and Megan Rapinoe. Lloyd, Morgan, and Rapinoe served as team co-captains.
 (6)The USWNT won the 2019 Women’s World Cup, defeating the Netherlands in the championship game by a score of 2 to 0 on July 7, 2019.
 (7)As the team celebrated on the field, chants of Equal Pay were reported in the stadium. This reaction from the crowd was prompted by growing awareness and media coverage of the pay inequities experienced by the USWNT compared to their male counterparts.
 (8)The efforts of USWNT regarding wage inequity, in tandem with their continued success on the field, have advanced our Nation’s dialogue surrounding complicated issues such as gender equity.
 (9)The USWNT also serves as a powerful and visible advocate of the LGBTQ community in athletics. (10)Their work on these issues sets a powerful example to young women across the globe, particularly women athletes, to stand up for equal treatment.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the United States Women’s National Team, in recognition of their extraordinary contributions and commitment to soccer, women’s sports, inclusion, and pay equity.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with women’s soccer.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			